                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                      LUFKIN DIVISION

JONATHAN MORTON                                 §

VS.                                             §                CIVIL ACTION NO. 9:17cv203

DIRECTOR, TDCJ-CID                              §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Petitioner Jonathan Morton, proceeding pro se, filed this petition for writ of habeas corpus
pursuant to 28 U.S.C. § 2254. The Court previously referred this matter to the Honorable keith F.

Giblin, United States Magistrate Judge, for consideration pursuant to 28 U.S.C. § 636.        The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending that this petition be dismissed without prejudice as moot.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.        No objections to the Report and

Recommendation of United States Magistrate Judge have been filed.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. An appropriate final judgement shall be

entered.

                So ORDERED and SIGNED January 7, 2019.




                                                          ____________________________
                                                           Ron Clark, Senior District Judge
